            Case 7:20-cv-00181-KMK Document 40 Filed 01/27/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


GENERAL MILLS, INC.

                Plaintiff,

       v.                                                  Civil Action No. 7:20-cv-00181

CHAMPION PETFOODS USA, INC., and

MODESTINO MELE

                Defendants.



                              DEFENDANTS’ NOTICE OF APPEAL

       Notice is hereby given that Defendants appeal to the United States Court of Appeals for

the Second Circuit from an order denying Defendants’ Motion to Dismiss and Compel

Arbitration (ECF No. 23) entered in this action on January 23, 2020.



                                                    Respectfully submitted,

                                                    DEFENDANTS

                                                    By their attorneys,

                                                    /s/Michael Sheehan

                                                    Brian S. Cousin
                                                    Mark D. Meredith
                                                    McDermott Will & Emery LLP
                                                    340 Madison Avenue
                                                    New York, NY 10173-1922
                                                    bcousin@mwe.com
                                                    mmeredith@mwe.com

                                                    Michael Sheehan
                                                    Brian Mead
                                                    McDermott Will & Emery LLP
                                                    444 West Lake Street
                                               1
            Case 7:20-cv-00181-KMK Document 40 Filed 01/27/20 Page 2 of 2



                                                   Chicago, Illinois 60606
                                                   (312) 984-2040 (phone)
                                                   (312) 884-7700 (fax)
                                                   msheehan@mwe.com

                                                   Dated: January 27, 2020


                                CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2020, the undersigned filed a copy of the above and
foregoing via the Court’s CM/ECF system, which will send notification of such filing to all
registered participants.


                                    /s/Michael Sheehan


DM_US 165378611-1.109913.0011




                                               2
